Citation Nr: 0109442	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-06 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for a back disorder.

In July 1998, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.  The veteran subsequently 
moved to Nevada, and the Reno, Nevada, RO currently has 
jurisdiction of the claims file.  

In November 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection was denied for a back disorder in an 
August 1978 Board decision.  

2.  Since the August 1978 Board decision, a VA treatment 
report contains a statement by a competent medical 
practitioner that tends to attribute the veteran's back 
complaints to service; such evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The August 1978 Board decision, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a back disorder, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence of record at the time of the August 1978 Board 
decision follows:

Service medical records show that in November 1962, the 
veteran was seen with a sudden onset of severe back pain.  
The veteran denied any injury.  He was treated with 
medication and heat and discharged to duty.  The final 
diagnosis was left lower dorsal strain.  

In May 1963, the veteran reported having strained his back 
when lifting a trashcan.  The impression was mild strain.  
Five days later, he was seen with back pain, which he stated 
radiated to his chest when in a recumbent position.  No 
diagnosis was entered.  A May 31, 1963, treatment report 
shows the veteran had no spasm, scoliosis or tenderness.

The separation examination shows clinical evaluation of the 
spine and other musculoskeletal system to be normal.

A June 1970 VA hospitalization summary report shows the 
veteran had been involved in an automobile accident.  The 
examiner stated the x-ray of the veteran's thoracic-lumbar 
spine was normal.  

A December 1975 VA outpatient treatment report shows the 
veteran complained of chronic low back pain.  The impression 
was chronic lumbosacral sprain probably secondary to anxiety.

In the veteran's original claim for pension, received in 
February 1976, he indicated he was seeking benefits for a 
back injury, which had occurred in November 1973.

An April 1976 letter from a private physician shows diagnoses 
of chronic instability of the lumbosacral spine, discogenic 
disease of L4, L5, and S1, and functional overlay.  He stated 
the veteran was totally and permanently disabled.

In a September 1977 letter from Dr. CLN, he stated the 
veteran suffered from intermittent acute and low back spasm 
and chronic sciatic low back syndrome with bouts of 
sacroiliitis, which had been proven by x-ray and clinical 
response.  Dr. CLN stated he felt that the veteran had 
aggravated his service-connected mid and lower back spasm.

In November 1977, the veteran and Dr. CLN presented oral 
testimony before a Hearing Officer at the RO.  Dr. CLN stated 
he felt the veteran's back problems had begun in service.  He 
stated he had first seen the veteran in April 1977, when the 
veteran presented himself with chronic low back pain.  Dr. 
CLN stated the veteran had sustained an injury to the 
thoraco-lumbar area in service and a "major injury" in 1965 
and that the veteran had had chronic low back pain since 
then.

The veteran testified that from the time he had been 
discharged from service until the industrial accident, he had 
not sought medical treatment for his back.  He stated that 
prior to the incident in service, he had never had any back 
pain.

In the August 1978 decision, the Board determined that 
service connection for a back disorder was not warranted.  It 
stated the service medical records had shown the veteran had 
last complained of back pain in May 1963 without complaints 
of pain for the remainder of his service.  The Board added 
that the separation examination was negative for any findings 
related to the spine.  It noted pain, "per se," was a 
symptom and not a disability and found the inservice 
complaints of back pain were acute and transitory and could 
not be related to the post service findings of back pain.  
That decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.

Since the August 1978 Board decision, the veteran has 
submitted additional arguments in both written form and 
through testimony, lay statements, private medical records, 
and VA outpatient treatment reports.

At the July 1998 RO hearing, the veteran stated once he had 
the back pain in service, it interfered with his work at that 
time.  He testified about his numerous jobs following his 
discharge from service.  The veteran stated he first received 
treatment for his back following service in November 1965.  
He indicated he had received several physicals related to his 
post service jobs.  The veteran also stated he had obtained 
worker's compensation through the State of California due to 
his post service back injury.

At the November 2000 Board hearing, the veteran testified he 
was in receipt of Social Security benefits for his back 
disorder.  The veteran stated that the incident in service 
occurred when he lifted up a heavy object and the following 
day, he woke up in pain from "head to toe."  He stated that 
an ambulance was dispatched to come take him to sick bay.  
The veteran testified he was hospitalized for 26 days and was 
discharged without being put on light duty or physical 
therapy.  He stated when he was recalled to duty in 1967, he 
failed the physical because of his back disorder.  The 
veteran admitted he had had a post service injury to his 
back, but asserted that the initial disability had originated 
in service and the post service injury had aggravated such 
disability.

A December 2000 VA outpatient treatment report shows that a 
Certified Nurse Practitioner stated the following, in part:

At [the veteran's] request[,] I am making 
a comment regarding his chronic low back 
pain.  Chronic low back pain relates to 
intermittent episodes where he 
inadvertently strains his back.  I am not 
able to say that this pain is NOT related 
to strain in service[,] as he brings in 
documentation of the first injury 
occurring in 1962 while he was in 
service.  While there is no documentation 
of actual spine injury[,] he is not 
claiming a spine injury and he has not 
reported radicular symptoms to this 
provider.  From the evidence he provides 
today and in considering his entire life 
pattern-it would appear that it is 
possible that his ongoing complaint stems 
from the first injury in 1962 . . . .

II.  Criteria

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

III.  Analysis

As stated above, at the time of the August 1978 decision, the 
Board determined that service connection for a back disorder 
was not warranted, as the evidence of record did not 
establish that the veteran incurred a chronic back disorder 
in service.

Since the August 1978 decision, the veteran has brought forth 
evidence from a Certified Family Nurse Practitioner, that is, 
a medical professional, wherein she linked the veteran's 
ongoing back complaints to service.  The Board has determined 
that this additional evidence is new and material and serves 
to reopen the claim for service connection for a back 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Paller v. Principi, 3 Vet. App. 535 (1992).  Specifically, 
the veteran has brought forth competent evidence that the 
veteran's current back complaints are related to service.  
Id.  

Clearly, such evidence bears directly and substantially upon 
the specific matter under consideration.  Further, the 
opinion was provided by a competent medical professional, and 
as such, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, as 
stated above, the Board has determined that the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a), and the claim is reopened.

In determining that the appellant's claim is reopened, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is reopened, the presumption that it is credible 
and entitled to full weight no longer applies.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that 
the claim must be remanded for further development, which 
will be explained below.


ORDER

New and material evidence having been received, the claim for 
service connection for a back disorder is reopened.


REMAND

The Board observes that recently-enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim and expanded its duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth competent evidence of a 
diagnosis of a low back disorder.  Additionally, both the 
veteran and the Certified Family Nurse Practitioner have 
attributed the back disorder to the veteran's service.  Also, 
there is insufficient medical evidence to make a decision on 
this claim.  Specifically, the Board is unable to ascertain 
whether the Certified Family Nurse Practitioner had an 
opportunity to review all the evidence in the claims file 
when she provided an opinion as to the etiology of the 
veteran's current back disorder.  Thus, the Board finds that 
the evidence of record establishes that a VA examination, to 
include a medical opinion with rationale, is necessary to 
make a decision on the claim.

Also, the veteran has stated that he is in receipt of Social 
Security benefits for his back disorder.  Thus, the Board 
finds that such records should be obtained and associated 
with the claims file.

The Board notes that at the July 1998 RO hearing, the veteran 
alleged he had received treatment for his back, physicals for 
employment, and worker's compensation related to a back 
injury.  The RO attempted to assist the veteran by sending 
requests to these various sources for the relevant records 
alleged to exist by the veteran.  Several of the letters sent 
were returned as undeliverable, and the letter from the 
Division of Worker's Compensation indicated that the person 
to whom the benefits were given would have to obtain the 
records related to the claim.  In November 1998, the RO 
informed the veteran that (1) he would have to obtain the 
records related to his worker's compensation claim, and (2) 
the RO had been unable to obtain the other records from the 
various sources, which the RO named for the veteran and asked 
that he submit those records.  The veteran has not submitted 
any of these records.  Thus, with the Board remanding the 
claim, the veteran should be notified as to the importance of 
submitting these records.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (The duty to assist is not always 
a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence). 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his back 
disorder.  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

The RO should also obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security/Supplemental Security 
Income disability benefits as well as the 
medical records relied upon concerning 
that claim.

The RO should attempt to obtain any 
service medical examinations or 
administrative records in connection with 
the veteran's reserve service subsequent 
to his active duty. 

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, if any.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  As stated above, the veteran should 
submit the evidence which the RO has been 
unable to obtain associated with his 
worker's compensation claim, which 
includes evidence from McDonnell Douglas 
Aircraft Company and Rockwell 
International Aircraft, both in Los 
Angeles, California.  Additionally, if 
the veteran has possession of any records 
related to his reserve application and/or 
service, he should submit them to the RO.

3.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of the back disorder.  The 
examiner must have an opportunity to 
review the veteran's claims file prior to 
examining the veteran.  After reviewing 
the claims file, to include the veteran's 
service medical records, and examining 
the veteran, the examiner should be 
requested to identify all current back 
disabilities.  The examiner should then 
provide an opinion as to whether it is at 
least as likely as not that each such 
back disorder is causally related to 
service. A complete rationale for any 
opinion expressed should be included in 
the examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a back disorder on 
a de novo basis.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by not 
reporting for a scheduled examination may result in the 
denial of his claim for service connection, as it is a 
"reopened claim."  See 38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 



